 



Exhibit 10.50
TALX Corporation
Incentive Bonus Plan Policy
 
Fiscal Year (April 1 — March 31)

The TALX incentive bonus plan is designed to deliver significant cash
compensation for superior performance against specific standards. The incentive
bonus plan is an important part of TALX’s compensation philosophy, coupled with
our policy of competitive salaries and merit-based increases, the incentive
bonus plan provides for additional compensation opportunities based on the
accomplishment of specific financial objectives and department (work center)
performance goals. Participation in the incentive plan intentionally includes
all positions within the organization. The incentive bonus plan offers each TALX
employee the opportunity to earn a percentage of their base salary, the specific
percentage varying by position, but consistent by like roles across the
organization.
How Incentive Bonus Plan Awards Are Determined
Employees with direct sales responsibilities within the Sales organization will
receive a fiscal year position specific incentive compensation plan which
details how quota, commission, and bonuses are earned. All other employees’
incentive bonus plans may have a TALX Earnings Per Share goal portion and a
department performance goal component. There may be a graduated scale enabling
payment in excess of the incentive amount for greater than 100% attainment of
the goals as well as enabling payment of a portion for less than 100% attainment
of the goals.
TALX Earnings Per Share Goal Portion
The TALX Earnings Per Share goal will be determined by the Board of Directors.
Department Performance Goal Portion
The Department goals will be tied to goal(s) that the employee can most directly
influence. Department goal standards will be set once the fiscal year’s budget
is finalized and will be determined by the business unit head. The Department
performance goals may be quarterly, semi-annual goals, or annual.
How the Incentive Bonus Plan Is Communicated
Officers and Directors will review the budget plan for the fiscal year, and set
the Department goal(s) for each of their direct reports and their teams. Each
manager will then review the incentive bonus plan goals with their team.
Incentive plan communication should be completed within sixty (60) days from the
beginning of the fiscal year for all eligible employees or within thirty
(30) days from the date of hire for new employees. Human Resources will
distribute a bonus form to be utilized in the communication. Bonus documents
with individual employee goals should be signed by the employee, the Director,
and Human Resources. A copy of the signed document will be retained in the
employee’s personnel file.
Incentive Bonus Plan Award Payment Timing
TALX Earnings Per Share Goal Portion
The TALX Earnings Per Share goal portion will be paid annually. The annual
amount will be paid at the end of the month payroll following the successful
completion of the year-end financial audit.
Department Performance Goal Portion
The Department performance goal portion will be paid out in accordance to the
goal criteria: quarterly, semi-annually, or annually. Portions are paid at the
normal payroll following the successful completion of the quarterly and year-end
financial audits.
Incentive Bonus Plan Award Calculation
Base Salary
Generally, the employee’s base salary effective at the beginning of the fiscal
year, April 1, will be the base salary utilized in the calculation of the
incentive bonus awards.
Changes In Employment (Full-time vs. Part-time) Status
The award will be prorated to reflect the change in employment status based upon
the effective date of the status change and the criteria of the goal. Status
changes for annual goals are effective with the first of the month coincident
with or following the effective date of the status change. Usually, status
changes for quarterly and semi-annual goals are effective with the beginning of
the next goal period, coincident with or following the effective date.
Incentive Bonus Plan Award Eligibility
Newly Hired
Employees of TALX as of the beginning of the fiscal year will be eligible for
the appropriate incentive plan. Generally, employees hired after April 1 will be
eligible for plans in accordance with the goal criteria. Employees with annual
plans will be eligible as of the first of the month coincident with or following
hire. For those with quarterly or semi-annual criteria, eligibility will begin
as of the beginning of the next goal period, coincident with or following the
effective date. Award amounts paid will be prorated for the period of
eligibility. Eligibility for employees hired as a part of an acquisition will be
determined based on the terms of the acquisition agreement.
Promotions
The award will be prorated between the two positions based upon the effective
date of the new position, and new salary, if appropriate, following the
effective date rule for each goal criteria.
Transfers between Departments
The award will be prorated between the two departments based upon the effective
date rule for each goal criteria.
Terminations or Resignations
An employee must be actively employed on the date bonuses become payable in
order to be eligible for an incentive award for that period.
Guarantees
No part of any incentive award to any employee may be guaranteed or in any way
assured unless pre-approved in writing by the Chief Financial Officer and
President. TALX may, at TALX’s sole discretion, elect to pay, not pay or amend
the amount payable to any employee under the Incentive Bonus Plan Policy.

